DETAILED ACTION
Claim Rejection - 35 USC § 112 
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim is indefinite and not enabling because the precise appearance of the claim cannot be determined for the following reasons:
1)  See the illustration below. 

    PNG
    media_image1.png
    56
    230
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    54
    193
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    191
    223
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    115
    225
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    189
    227
    media_image5.png
    Greyscale
[AltContent: rect]
    PNG
    media_image6.png
    140
    217
    media_image6.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1.5)][AltContent: textbox (1.6)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (D)][AltContent: textbox (C)][AltContent: textbox (D)]













In figures 1.1, 1.2, 1.5 and 1.7 there is a circular feature that is labeled A in figures 1.5 and 1.7 above. This feature appears in these views to be a thin flat circular form. 
To resolve this issue, consider changing the above described parts to broken lines or change all representations of this part in all figures to broken line. 
2)  The areas and features within the perimeter which is labeled C in figure 1.6 cannot be understood without conjecture because there are no other views to aid in understanding the spaces. To resolve the issue, consider adding an unclaimed dot dash dot broken line immediately adjacent and inside the perimeter line of the view.   And, change to broken line all lines within the boundary to broken line. 
3)  See the illustration below of 1.8. 

    PNG
    media_image13.png
    223
    227
    media_image13.png
    Greyscale
[AltContent: arrow][AltContent: arrow]







The special description after the last figure description and before the claim states:
“Reproduction 1.8 is a reference view showing the state in use of the claimed design and forms no part of the claimed design.”
According to 37 CFR 1.152, the claimed portions of an article of manufacture must be shown in the drawings using solid lines, unclaimed subject matter must be disclosed using broken lines. Figure 1.8 shows a claim that is different from the one shown in figures 1.1-1.7. The inconsistency makes the disclosure indefinite and non-enabling. 

4)  See the first illustration. It is unclear if areas marked D in figures 1.5 and 1.7 are flat planes. Consider adding shading to make clear that the shapes are flat planes. 
If the drawings are amended, consider cancelling the current special description and adding the following statements:
--The broken lines depict portions of the lid for pressure cooker that form no part of the claimed design. The dot dash dot broken lines in figure 1.6 depict the boundaries of the claim and form no part thereof. The broken lines in figure 1.8 depict environmental subject matter that forms no part of the claimed design. --
Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121 (d).  
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have 
All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. 37 CFR 1.121 (d) (2).
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. When preparing new or replacement drawings, avoid introducing new matter prohibited by 35 U.S.C. 132 (a) and 37 CFR 1.121 (f).
Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). 
Conclusion
A response is required in reply to the Office action to avoid abandonment of the application. Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 
The merits of the application may not be discussed via email unless the appropriate authorization for email communication is place in the U.S. application at the USPTO. 
Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Direct any inquiry concerning any communication from the examiner to Karen Acker whose telephone number is 571-272-7655.  The examiner can normally be reached from 10:00 a.m. to 6:00 p.m. ET.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett Hattan can be reached on 571-272-6024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918